Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested.
Claim 6, line 12: “each of [[the]] a plurality of pixel sensors”
Claim 10, line 7: “or equal to the preset reference distance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The base claim 1, indicates that “in response to a mode being the authentication mode, the central controller is further configured to: generate a first image of the object based on the sensing value”, whereas dependent claim 14 indicates “generate the first image only in the authentication completion mode” which is contradictory and renders the claim indefinite. Claim 14 also indicates, “perform touch recognition for a point touched by the object only in the authentication mode”, which the Office believes the Applicant meant authentication completion mode. For the purposes of examination, the office will interpret the limitations “perform touch recognition for a point touched by the object only in the authentication mode; and generate the first image only in the authentication completion mode” as “perform touch recognition for a point touched by the object after authentication and generate the first image during authentication”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Pub. No.: US 2020/0125815 A1).
With respect to Claim 1, Lu teaches a display device (fig. 1, item 100; ¶46) comprising: a display panel configured to display an image (fig. 1, item 104; ¶47);  an ultrasonic sensor (fig. 1, item 118; fig. 2A, item 200; fig. 2B, item 212) configured to sense an object interacting with the display panel using an ultrasonic signal (¶49, “In some implementations, the ultrasonic sensing system 118 may be positioned under at least a substantial entirety of display itself as described herein, thereby allowing an active area of the sensor to span across the full display. In some implementations”); an ultrasonic sensor controller (fig. 2B, item 214; ¶51) configured to: receive an instruction signal to control an operation of the ultrasonic sensor (¶53, “In some implementations, the processor 220 communicates data to the controller 214 including, for example, instructions or commands”); and output a sensing value corresponding to the sensed object (¶53, “In some such implementations, the controller 214 may communicate data to the processor 220 including, for example, raw or processed image data (also referred to as “image information”)”); and a central controller (fig. 2B, item 220) configured to: output the instruction signal (¶54, “the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated image data, or final refined image data. The memory 222 may store processor-executable code or other executable computer-readable instructions capable of execution by one or both of controller 214 and the processor 220 to perform various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein”); and control the display panel based on the sensing value (¶53, “the processor 220 of the mobile device 210 may control other components of the mobile device 210”; ¶57); wherein, in response to authentication (the device is in the process of authenticating a user), the central controller is further configured to: generate a first image of the object based on the sensing value (¶52, “In some implementations, the image processing module 218 or portions thereof may be implemented in software that may run on an applications processor such as processor 220 associated with the mobile device 210. The applications processor may have a dedicated coprocessor and/or software modules for secure processing of the biometric image data within the applications processor (sometimes referred to as the “trust zone”)”; ¶54, “the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated image data, or final refined image data. The memory 222 may store processor-executable code or other executable computer-readable instructions capable of execution by one or both of controller 214 and the processor 220 to perform various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein”; ¶86, “an applications processor may obtain the fingerprint image data (e.g., by receiving the corresponding data stored in memory by the controller circuit)”); and determine whether the object corresponds to a user registered to the display device based on a comparison of the first image with a predefined second image (¶86, “and then determine whether the fingerprint image data represents a fingerprint of an authorized user of the display device 605. The image data for the authorized fingerprint may have been previously provided by the user (e.g., the owner), for example, during the setup of the display device 605 or during enrollment and setup of the security features of the display device 605”), and wherein, in response to authentication completion (the user is authenticated), the central controller is further configured to recognize a point touched on the display panel by the object based on the sensing value (by allowing access to a program, application, device, etc; ¶75, “Many electronic devices, including mobile devices and smart phones, use fingerprint authentication as one method of access control”).
Lu does not explicitly mention a central controller configured to: output the instruction signal according to one of an authentication mode and an authentication completion mode. However Lu teaches that the central controller controls other components of the mobile device (¶53) and that the central controller performs various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein (¶54). Lu teaches authentication (the device is in the process of authenticating a user) by comparing image data (¶86) and authentication completion (the user is authenticated) by allowing access control (¶75). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to comprise a central controller configured to: output the instruction signal according to one of an authentication mode and an authentication completion mode, as taught by Lu, where authentication corresponds to an authentication mode and authentication completion corresponds to an authentication completion mode since the central controller controls operations of the display device and performs various operations or to cause other components to perform the various operations allowing an alternative implementation of controlling the display device through the central controller resulting in the central controller to output instruction signals according to one of an authentication mode and an authentication completion mode (¶53, “It should also be understood that, in some other implementations, the functionality of the controller 214 may be implemented entirely, or at least partially, by the processor 220. In some such implementations, a separate controller 214 for the ultrasonic sensing system 200 may not be required because the functions of the controller 214 may be performed by the processor 220 of the mobile device 210”).
With respect to Claim 5, claim 1 is incorporated, Lu teaches wherein the ultrasonic sensor comprises: a transmitter configured to transmit the ultrasonic signal (fig. 3A, item 308; ¶58-59); and a receiver configured to receive the ultrasonic signal reflected from the object (fig. 3A, item 310; ¶58; ¶60), the receiver comprising one or more pixel sensors (¶60, “In some implementations, the ultrasonic receiver 310 further includes a thin-film transistor (TFT) layer. In some such implementations, the TFT layer may include an array of sensor pixel circuits configured to amplify or buffer the electrical output signals generated by the piezoelectric layer of the ultrasonic receiver 310”) configured to generate electrical output signals according to the received ultrasonic signal (¶60, “The ultrasonic receiver 310 may be configured to generate and output electrical output signals corresponding to the detected ultrasonic reflections”).
Although Lu does not specifically mention that the electrical output signals are current, it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu to have the electrical output signals correspond to current since there are only a finite number of electrical output signals such as current or voltage as a matter of design choice or alternative. 
With respect to Claim 14, claim 1 is incorporated, Lu wherein the central controller is configured to: perform touch recognition for a point touched by the object only in the authentication mode (¶75); and generate the first image only in the authentication completion mode (¶52, “In some implementations, the image processing module 218 or portions thereof may be implemented in software that may run on an applications processor such as processor 220 associated with the mobile device 210. The applications processor may have a dedicated coprocessor and/or software modules for secure processing of the biometric image data within the applications processor (sometimes referred to as the “trust zone”)”; ¶54, “the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated image data, or final refined image data. The memory 222 may store processor-executable code or other executable computer-readable instructions capable of execution by one or both of controller 214 and the processor 220 to perform various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein”; ¶86, “an applications processor may obtain the fingerprint image data (e.g., by receiving the corresponding data stored in memory by the controller circuit)”).
With respect to Claim 15, claim 1 is incorporated, Lu teaches wherein the central controller is further configured to: determine whether the display panel is touched by the object in the authentication mode (¶87, “For example, the sensor 625 may be configured to be in a capacitive sensing mode to determine whether an object has touched or is positioned near the receiver bias electrode of the ultrasonic sensor, and then subsequently configured to be in an ultrasonic sensing mode to determine whether that object is a finger 615”); and generate the first image based on the sensing value in response to the display panel being touched by the object (¶52, “In some implementations, the image processing module 218 or portions thereof may be implemented in software that may run on an applications processor such as processor 220 associated with the mobile device 210. The applications processor may have a dedicated coprocessor and/or software modules for secure processing of the biometric image data within the applications processor (sometimes referred to as the “trust zone”)”; ¶54, “the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated image data, or final refined image data. The memory 222 may store processor-executable code or other executable computer-readable instructions capable of execution by one or both of controller 214 and the processor 220 to perform various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein”; ¶86, “an applications processor may obtain the fingerprint image data (e.g., by receiving the corresponding data stored in memory by the controller circuit)”).
With respect to Claim 16, Lu teaches an apparatus (fig. 2B, item 210: mobile device) comprising: at least one processor (fig. 2B, item 220; ¶53); and at least one memory (fig. 2B, item 222) comprising a predefined image and one or more sequences of one or more instructions that, in response to being executed by the at least one processor (¶54), cause the apparatus at least to: receive an ultrasonic signal (fig. 1, item 118; fig. 2A, item 200; fig. 2B, item 212; via an ultrasonic sensor); sense interaction of an object with the apparatus based on reception of the ultrasonic signal (¶49, “In some implementations, the ultrasonic sensing system 118 may be positioned under at least a substantial entirety of display itself as described herein, thereby allowing an active area of the sensor to span across the full display. In some implementations”; ¶51, “The sensor system 202 of the ultrasonic sensing system 200 of the mobile device 210 may be implemented with an ultrasonic sensor array 212”); generate a sensing value corresponding to the interaction (¶52, “raw measured image data provided by the ultrasonic sensor array 212 may be sent, transmitted, communicated or otherwise provided to the image processing module 218”); and generate a display panel control signal based on the sensing value (¶52, “The image processing module 218 may include any suitable combination of hardware, firmware and software configured, adapted or otherwise operable to process the image data provided by the ultrasonic sensor array 212”; ¶53, “The image processing module 218 may include any suitable combination of hardware, firmware and software configured, adapted or otherwise operable to process the image data provided by the ultrasonic sensor array 212”), wherein, in association with authentication (the device is in the process of authenticating a user), the apparatus is further caused at least to: generate an image of the object based on the sensing value (¶52, “In some implementations, the image processing module 218 or portions thereof may be implemented in software that may run on an applications processor such as processor 220 associated with the mobile device 210. The applications processor may have a dedicated coprocessor and/or software modules for secure processing of the biometric image data within the applications processor (sometimes referred to as the “trust zone”)”; ¶54, “the data stored in the memory 222 may include raw measured image data, filtered or otherwise processed image data, estimated image data, or final refined image data. The memory 222 may store processor-executable code or other executable computer-readable instructions capable of execution by one or both of controller 214 and the processor 220 to perform various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein”; ¶86, “an applications processor may obtain the fingerprint image data (e.g., by receiving the corresponding data stored in memory by the controller circuit)”); and determine whether the object corresponds to a user registered to the apparatus based on a comparison of the image with the predefined image (¶86, “and then determine whether the fingerprint image data represents a fingerprint of an authorized user of the display device 605. The image data for the authorized fingerprint may have been previously provided by the user (e.g., the owner), for example, during the setup of the display device 605 or during enrollment and setup of the security features of the display device 605”), and wherein, in response to authentication completion (the user is authenticated), and wherein, in association with authentication completion (the user is authenticated), the apparatus is further caused at least to recognize a point of interaction of the object with the apparatus based on the sensing value (by allowing access to a program, application, device, etc; ¶75, “Many electronic devices, including mobile devices and smart phones, use fingerprint authentication as one method of access control”).
Lu does not explicitly mention the apparatus at least to: receive an ultrasonic signal in association with one of an authentication mode and an authentication completion mode. However Lu teaches that a central controller of the apparatus controls other components of the mobile device (¶53) and that the central controller performs various operations (or to cause other components such as the ultrasonic sensor array 212, the image processing module 218, or other modules to perform operations), including any of the calculations, computations, estimations or other determinations described herein (¶54). Lu teaches authentication (the device is in the process of authenticating a user) by comparing image data (¶86) and authentication completion (the user is authenticated) by allowing access control (¶75). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the apparatus at least to: receive an ultrasonic signal in association with one of an authentication mode and an authentication completion mode, as taught by Lu, where authentication corresponds to an authentication mode and authentication completion corresponds to an authentication completion mode since having modes merely describes instances of functionality implemented by a central controller of the apparatus to control operations of the display device and performs various operations or to cause other components to perform the various operations allowing an alternative implementation of controlling the display device through the central controller resulting in the apparatus to receive an ultrasonic signal in association with one of an authentication mode and an authentication completion mode (¶53, “It should also be understood that, in some other implementations, the functionality of the controller 214 may be implemented entirely, or at least partially, by the processor 220. In some such implementations, a separate controller 214 for the ultrasonic sensing system 200 may not be required because the functions of the controller 214 may be performed by the processor 220 of the mobile device 210”).
With respect to Claim 17, claim 16 is incorporated, Lu teaches wherein: the apparatus is further caused at least to transmit the ultrasonic signal towards the object (fig. 3A, item 308; ¶58-59); and the ultrasonic signal is reflected from the object prior to reception (fig. 3A, item 310; ¶58; ¶60).
With respect to Claim 18, claim 16 is incorporated, Lu teaches wherein each of the image and the predefined image corresponds to biometric information of the user (¶4, “the ultrasonic sensor system may be used as a fingerprint imager or other type of biometric scanner”; ¶86, “an applications processor may obtain the fingerprint image data (e.g., by receiving the corresponding data stored in memory by the controller circuit) and then determine whether the fingerprint image data represents a fingerprint of an authorized user of the display device 605. The image data for the authorized fingerprint may have been previously provided by the user (e.g., the owner), for example, during the setup of the display device 605 or during enrollment and setup of the security features of the display device”).

Claims 2-4, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Sandhan et al. (Pub. No.: US 2019/0362129 A1) hereinafter referred to as Sandhan.
With respect to Claim 2, claim 1 is incorporated, Lu does not mention wherein the central controller is further configured to: determine a similarity between the first image and the predefined second image; and determine, in response to the determined similarity being within a preset error range, that the object corresponds to the user registered to the display device.
Sandhan teaches a display device (figs. 1, 7A, 7B, & 9; ¶162-163) comprising: a display panel (figs. 7B & 9, items 740 and 960 respectively) configured to display an image (¶166); an ultrasonic sensor (fig. 7B, item 750) configured to sense an object interacting with the display panel using an ultrasonic signal (¶56; ¶166; ¶167, “the electronic device 730 may include different sensing types of fingerprint sensors (e.g., two or more combinations among optical type, capacitive type, ultrasonic type, and multispectral type)”; ¶181); and a central controller (fig. 1, item 120; ¶46; ¶66; ¶296); wherein the central controller is further configured to: determine a similarity between the first image and the predefined second image (¶248, “when it is determined that the similarity between the first fingerprint and the pre-stored reference fingerprint is greater than the first similarity value and is also greater than the second similarity value”); and determine, in response to the determined similarity being within a preset error range (¶248, the preset error range is greater than the first similarity value and greater than the second similarity value), that the object corresponds to the user registered to the display device (¶248, “the processor 120 may determine that an authentication result of the first fingerprint is successful in the application having a security level lower than or equal to the threshold level, and thus may terminate the authentication procedure for the first fingerprin”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu, wherein the central controller is further configured to: determine a similarity between the first image and the predefined second image; and determine, in response to the determined similarity being within a preset error range, that the object corresponds to the user registered to the display device, as taught by Sandhan so as to acquire a fingerprint of high quality while detecting the fingerprint within a relatively short period of time (¶10-11). 
With respect to Claim 3, claim 2 is incorporated, Lu teaches wherein: the first image comprises first biometric information (¶87, “When an applications processor, for example, determines that the obtained fingerprint image data represents a fingerprint of an authorized user of the display device 705, the controller circuit may “wake up” the display 710 of the display device 705.” – obtained fingerprint image data = first biometric information); and the predefined second image comprises second biometric information of the user registered to the display device (¶86, “and then determine whether the fingerprint image data represents a fingerprint of an authorized user of the display device 605. The image data for the authorized fingerprint may have been previously provided by the user (e.g., the owner), for example, during the setup of the display device 605 or during enrollment and setup of the security features of the display device 605”; ¶87, “When an applications processor, for example, determines that the obtained fingerprint image data represents a fingerprint of an authorized user of the display device 705, the controller circuit may “wake up” the display 710 of the display device 705.” – second biometric information = authorized fingerprint of user that was previously provided).
With respect to Claim 4, claim 3 is incorporated, Lu teaches wherein the first and second biometric information are fingerprint information (¶86-87).
With respect to Claim 8, claim 1 is incorporated, Lu does not mention wherein the central controller is configured to: control the display panel to display a third image in the authentication mode; and control the display panel to display a fourth image in the authentication completion mode, the fourth image being different from the third image.
Sandhan teaches a display device (figs. 1, 7A, 7B, & 9; ¶162-163) comprising: a display panel (figs. 7B & 9, items 740 and 960 respectively) configured to display an image (¶166); an ultrasonic sensor (fig. 7B, item 750) configured to sense an object interacting with the display panel using an ultrasonic signal (¶56; ¶166; ¶167, “the electronic device 730 may include different sensing types of fingerprint sensors (e.g., two or more combinations among optical type, capacitive type, ultrasonic type, and multispectral type)”; ¶181); and a central controller (fig. 1, item 120; ¶46; ¶66; ¶296); wherein the central controller is configured to: generate a first image of the object based on a sensing value (fig. 9; ¶109-110; ¶181); determine whether the object corresponds to a user registered to the display device based on the comparison of the first image with a predefined second image (¶111); control the display panel to display a third image in the authentication mode (fig. 9, item 961; ¶181 – third image  = fingerprint detection guide); and control the display panel to display a fourth image in the authentication completion mode, the fourth image being different from the third image (figs. 13A to 13B, ¶213-214; eventually the progress ratio of the detection of the fingerprint to the current time point of match will be 74 to 100% which corresponds to the authentication completion mode/green).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu, wherein the central controller is configured to: control the display panel to display a third image in the authentication mode; and control the display panel to display a fourth image in the authentication completion mode, the fourth image being different from the third image, as taught by Sandhan so as to acquire a fingerprint of high quality while detecting the fingerprint within a relatively short period of time (¶10-11). 
With respect to Claim 9, claim 8 is incorporated, Lu does not mention wherein the third image is at least one authentication induction image configured to induce the object to contact the display panel. 
Sandhan teaches a display device (figs. 1, 7A, 7B, & 9; ¶162-163) comprising: a display panel (figs. 7B & 9, items 740 and 960 respectively) configured to display an image (¶166); an ultrasonic sensor (fig. 7B, item 750) configured to sense an object interacting with the display panel using an ultrasonic signal (¶56; ¶166; ¶167, “the electronic device 730 may include different sensing types of fingerprint sensors (e.g., two or more combinations among optical type, capacitive type, ultrasonic type, and multispectral type)”; ¶181); and a central controller (fig. 1, item 120; ¶46; ¶66; ¶296); wherein the central controller is configured to: generate a first image of the object based on a sensing value (fig. 9; ¶109-110; ¶181); determine whether the object corresponds to a user registered to the display device based on the comparison of the first image with a predefined second image (¶111); control the display panel to display a third image in the authentication mode (fig. 9, item 961; ¶181 – third image  = fingerprint detection guide); and control the display panel to display a fourth image in the authentication completion mode, the fourth image being different from the third image (figs. 13A to 13B, ¶213-214; eventually the progress ratio of the detection of the fingerprint to the current time point of match will be 74 to 100% which corresponds to the authentication completion mode/green); wherein the third image is at least one authentication induction image configured to induce the object to contact the display panel (fig. 9, item 961; ¶181 – third image  = fingerprint detection guide or figs. 13A and 13B; ¶212). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu, wherein the third image is at least one authentication induction image configured to induce the object to contact the display panel, as taught by Sandhan so as to acquire a fingerprint of high quality while detecting the fingerprint within a relatively short period of time (¶10-11). 
With respect to Claim 13, claim 9 is incorporated, Lu does not mention wherein: the at least one authentication induction image is one of a plurality of authentication induction images; and the central controller is further configured to: generate the plurality of authentication induction images; store the plurality of authentication induction images; control the display panel to display at least one of the plurality of authentication induction images; and perform an authentication operation repeatedly until a number of times the authentication operation is performed equals a number of the plurality of authentication induction images.
Sandhan teaches a display device (figs. 1, 7A, 7B, & 9; ¶162-163) comprising: a display panel (figs. 7B & 9, items 740 and 960 respectively) configured to display an image (¶166); an ultrasonic sensor (fig. 7B, item 750) configured to sense an object interacting with the display panel using an ultrasonic signal (¶56; ¶166; ¶167, “the electronic device 730 may include different sensing types of fingerprint sensors (e.g., two or more combinations among optical type, capacitive type, ultrasonic type, and multispectral type)”; ¶181); and a central controller (fig. 1, item 120; ¶46; ¶66; ¶296); wherein the central controller is configured to: generate a first image of the object based on a sensing value (fig. 9; ¶109-110; ¶181); determine whether the object corresponds to a user registered to the display device based on the comparison of the first image with a predefined second image (¶111); control the display panel to display a third image in the authentication mode (fig. 9, item 961; ¶181 – third image  = fingerprint detection guide); and control the display panel to display a fourth image in the authentication completion mode, the fourth image being different from the third image (fig. 11, ¶196-199; eventually the progress ratio of the detection of the fingerprint to the current time point will reach 100% which corresponds to the authentication completion mode); wherein the third image is at least one authentication induction image configured to induce the object to contact the display panel (fig. 9, item 961; ¶181 – third image  = fingerprint detection guide); wherein: the at least one authentication induction image is one of a plurality of authentication induction images (fig. 9, items 961, 962, 963, 964; ¶182 or fig. 13A and 13B; ¶212); and the central controller is further configured to: generate the plurality of authentication induction images (fig. 9, items 961, 962, 963, 964; ¶182 or fig. 13A and 13B; ¶212-13); store the plurality of authentication induction images (¶110; ¶182 – the detected user’s finger also coincides with the multiple first images that are acquired and stored in memory); control the display panel to display at least one of the plurality of authentication induction images (fig. 9; ¶181-182); and perform an authentication operation repeatedly until a number of times the authentication operation is performed equals a number of the plurality of authentication induction images (¶204-¶209).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lu, wherein: the at least one authentication induction image is one of a plurality of authentication induction images; and the central controller is further configured to: generate the plurality of authentication induction images; store the plurality of authentication induction images; control the display panel to display at least one of the plurality of authentication induction images; and perform an authentication operation repeatedly until a number of times the authentication operation is performed equals a number of the plurality of authentication induction images, as taught by Sandhan so as to acquire a fingerprint of high quality while detecting the fingerprint within a relatively short period of time (¶10-11). 

Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sandhan as applied to claims 9 and 16 above, and further in view of Lee et al. (Pub. No.: US 2019/0370527 A1) hereinafter referred to as Lee.
With respect to Claim 10, claim 9 is incorporated, Lu and Sandhan combined do not teach wherein the central controller is further configured to: determine a distance between the object and the display panel based on the sensing value; compare the distance with a preset reference distance; and generate the authentication induction image in response to the distance being less than or equal to the reference distance.
Lee teaches a display device (figs. 1A to 1C; ¶38) comprising: a display panel (fig. 1B, item 151a; ¶54) configured to display an image; an ultrasonic sensor (fig. 1A, item 140; ¶41-¶42) configured to sense an object interacting with the display panel using an ultrasonic signal; and a central controller (fig. 1A, item 180; ¶47); wherein the central controller is further configured to: determine a distance between the object and the display panel based on the sensing value (¶114-¶115, using a depth sensor); compare the distance with a preset reference distance (¶118, “When it is targeted to acquire the vein image of the first object 311 corresponding to the first distance, the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”); and generate an authentication induction image (fig. 10, item 411; ¶115; ¶118, “the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”) in response to the distance being less than or equal to the reference distance (¶118-120 – the distances must become shorter in order to better gain vein images).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Lu and Sandhan, wherein the central controller is further configured to: determine a distance between the object and the display panel based on the sensing value; compare the distance with a preset reference distance; and generate the authentication induction image in response to the distance being less than or equal to the reference distance, as taught by Lee so as to provide enhanced security authentication and speed (¶5; ¶10). 
With respect to Claim 11, claim 10 is incorporated, Lu and Sandhan combined do not teach wherein the central controller is further configured to: determine coordinates corresponding to a position of the object based on the sensing value; and control the display panel to display the authentication induction image at the coordinates.
Lee teaches a display device (figs. 1A to 1C; ¶38) comprising: a display panel (fig. 1B, item 151a; ¶54) configured to display an image; an ultrasonic sensor (fig. 1A, item 140; ¶41-¶42) configured to sense an object interacting with the display panel using an ultrasonic signal; and a central controller (fig. 1A, item 180; ¶47); wherein the central controller is further configured to: determine a distance between the object and the display panel based on the sensing value (¶114-¶115, using a depth sensor); compare the distance with a preset reference distance (¶118, “When it is targeted to acquire the vein image of the first object 311 corresponding to the first distance, the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”); and generate an authentication induction image (fig. 10, item 411; ¶115; ¶118, “the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”) in response to the distance being less than or equal to the reference distance (¶118-120 – the distances must become shorter in order to better gain vein images); wherein the central controller is further configured to: determine coordinates corresponding to a position of the object based on the sensing value (¶107, “The horizontal position of the object 310 can also be expressed as a coordinate on the vein image 320”); and control the display panel to display the authentication induction image at the coordinates (¶114, “the biometric authentication device 100 can induce the user to move the first object 311 so as to gain a vein image at a target position or angle. The position means a vertical position (distance value) and a horizontal position of the object 310”; ¶115, “The controller 180 can control the display unit 151 to output a Region Of Interest (ROI) indicator 411 and a guide indicator 412 on the display 410. In this instance, the position and angle values of the first object 311 output as the preview may be reflected in the ROI indicator 411. The guide indicator 412 can indicate the target position and angle values of the first object 311” – the target position and angle values of the first object are also represented as vertical and horizontal positions that can be expressed as coordinates).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Lu and Sandhan, wherein the central controller is further configured to: determine coordinates corresponding to a position of the object based on the sensing value; and control the display panel to display the authentication induction image at the coordinates, as taught by Lee so as to provide enhanced security authentication and speed (¶5; ¶10). 
With respect to Claim 12, claim 11 is incorporated, Lu and Sandhan combined do not teach wherein the authentication induction image is an image comprising a predetermined boundary region based on the coordinates.
Lee teaches a display device (figs. 1A to 1C; ¶38) comprising: a display panel (fig. 1B, item 151a; ¶54) configured to display an image; an ultrasonic sensor (fig. 1A, item 140; ¶41-¶42) configured to sense an object interacting with the display panel using an ultrasonic signal; and a central controller (fig. 1A, item 180; ¶47); wherein the central controller is further configured to: determine a distance between the object and the display panel based on the sensing value (¶114-¶115, using a depth sensor); compare the distance with a preset reference distance (¶118, “When it is targeted to acquire the vein image of the first object 311 corresponding to the first distance, the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”); and generate an authentication induction image (fig. 10, item 411; ¶115; ¶118, “the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”) in response to the distance being less than or equal to the reference distance (¶118-120 – the distances must become shorter in order to better gain vein images); wherein the central controller is further configured to: determine coordinates corresponding to a position of the object based on the sensing value (¶107, “The horizontal position of the object 310 can also be expressed as a coordinate on the vein image 320”); and control the display panel to display the authentication induction image at the coordinates (¶114, “the biometric authentication device 100 can induce the user to move the first object 311 so as to gain a vein image at a target position or angle. The position means a vertical position (distance value) and a horizontal position of the object 310”; ¶115, “The controller 180 can control the display unit 151 to output a Region Of Interest (ROI) indicator 411 and a guide indicator 412 on the display 410. In this instance, the position and angle values of the first object 311 output as the preview may be reflected in the ROI indicator 411. The guide indicator 412 can indicate the target position and angle values of the first object 311” – the target position and angle values of the first object are also represented as vertical and horizontal positions that can be expressed as coordinates); wherein the authentication induction image is an image comprising a predetermined boundary region based on the coordinates (¶116-117).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Lu and Sandhan, wherein the authentication induction image is an image comprising a predetermined boundary region based on the coordinates, as taught by Lee so as to provide enhanced security authentication and speed (¶5; ¶10). 
With respect to Claim 19, claim 16 is incorporated, Lu and Sandhan combined do not teach wherein: the apparatus is further caused at least to determine a distance between the object and the apparatus based on the sensing value; and generation of the display panel control signal is in response to the distance being less than or equal to a predetermined distance, the display panel control signal being configured to cause display of an authentication induction image configured to induce the object to interact with the apparatus. 
Lee teaches an apparatus (figs. 1A to 1C; ¶38) comprising: at least one processor (fig. 1A, item 180; ¶47); and at least one memory (fig. 1A, item 170; ¶46; ¶113) comprising a predefined image and one or more sequences of one or more instructions that, in response to being executed by the at least one processor, cause the apparatus to at least to: receive an ultrasonic signal (fig. 1A, item 140; ¶41-¶42; via an ultrasonic sensor); sense interaction of an object with the apparatus based on reception of the ultrasonic signal (fig. 1A, item 140; ¶41-¶42; via an ultrasonic sensor); wherein: the apparatus is further caused at least to determine a distance between the object and the apparatus based on the sensing value (¶113-¶115, using a depth sensor); and generation of the display panel control signal is in response to the distance being less than or equal to a predetermined distance (¶118, “When it is targeted to acquire the vein image of the first object 311 corresponding to the first distance, the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”; ¶118-120 – the distances must become shorter in order to better gain vein images), the display panel control signal being configured to cause display of an authentication induction image configured to induce the object to interact with the apparatus (fig. 10, item 411; ¶115; ¶118, “the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Lu and Sandhan, wherein: the apparatus is further caused at least to determine a distance between the object and the apparatus based on the sensing value; and generation of the display panel control signal is in response to the distance being less than or equal to a predetermined distance, the display panel control signal being configured to cause display of an authentication induction image configured to induce the object to interact with the apparatus, as taught by Lee so as to provide enhanced security authentication and speed (¶5; ¶10). 
With respect to Claim 20, claim 19 is incorporated, Lu and Sandhan combined do not teach wherein: the apparatus is further caused at least to determine coordinates of the interaction based on the sensing value; and the display panel control signal comprises information corresponding to the coordinates.
Lee teaches an apparatus (figs. 1A to 1C; ¶38) comprising: at least one processor (fig. 1A, item 180; ¶47); and at least one memory (fig. 1A, item 170; ¶46; ¶113) comprising a predefined image and one or more sequences of one or more instructions that, in response to being executed by the at least one processor, cause the apparatus to at least to: receive an ultrasonic signal (fig. 1A, item 140; ¶41-¶42; via an ultrasonic sensor); sense interaction of an object with the apparatus based on reception of the ultrasonic signal (fig. 1A, item 140; ¶41-¶42; via an ultrasonic sensor); wherein: the apparatus is further caused at least to determine a distance between the object and the apparatus based on the sensing value (¶113-¶115, using a depth sensor); and generation of the display panel control signal is in response to the distance being less than or equal to a predetermined distance (¶118, “When it is targeted to acquire the vein image of the first object 311 corresponding to the first distance, the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”; ¶118-120 – the distances must become shorter in order to better gain vein images), the display panel control signal being configured to cause display of an authentication induction image configured to induce the object to interact with the apparatus (fig. 10, item 411; ¶115; ¶118, “the controller 180 can output the guide indicator 412 corresponding to the first distance on the display 151”); wherein: the apparatus is further caused at least to determine coordinates of the interaction based on the sensing value (¶107, “The horizontal position of the object 310 can also be expressed as a coordinate on the vein image 320”); and the display panel control signal comprises information corresponding to the coordinates (¶114, “the biometric authentication device 100 can induce the user to move the first object 311 so as to gain a vein image at a target position or angle. The position means a vertical position (distance value) and a horizontal position of the object 310”; ¶115, “The controller 180 can control the display unit 151 to output a Region Of Interest (ROI) indicator 411 and a guide indicator 412 on the display 410. In this instance, the position and angle values of the first object 311 output as the preview may be reflected in the ROI indicator 411. The guide indicator 412 can indicate the target position and angle values of the first object 311” – the target position and angle values of the first object are also represented as vertical and horizontal positions that can be expressed as coordinates – the information being authentication induction images which corresponds to the guide indicator 412).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined apparatus of Lu and Sandhan, wherein: the apparatus is further caused at least to determine coordinates of the interaction based on the sensing value; and the display panel control signal comprises information corresponding to the coordinates., as taught by Lee so as to provide enhanced security authentication and speed (¶5; ¶10). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Sandhan as applied to claim 5 above, and further in view of Maor et al. (Pub. No.: US 2019/0370518 A1) hereinafter referred to as Maor.
With respect to Claim 6, claim 5 is incorporated, Lu and Sandhan combined do not mention wherein: the ultrasonic sensor controller comprises: a selector configured to sequentially output a scan signal to a plurality of scan lines; a pixel reader configured to: determine a current of a plurality of pixel current sensing lines; and output a pixel signal; and a sensing controller configured to: control an operation timing of the selector based on the instruction signal; and output the sensing value based on the pixel signal; and each of the plurality of pixel sensors is connected to at least one of the plurality of scan lines and at least one of the pixel current sensing lines. 
Maor teaches a display device (fig. 1A: mobile device; ¶21) comprising: a display panel (fig. 1A, item 116) configured to display an image (¶26); an ultrasonic sensor (fig. 1A, item 106; fig. 1B, item 122: ultrasonic fingerprint sensor) configured to sense an object interacting with the display panel using an ultrasonic signal (¶28-29); an ultrasonic sensor controller (fig. 1B, item 124) configured to: receive an instruction signal to control an operation of the ultrasonic sensor (¶34, “the ultrasonic fingerprint sensor may be operated indirectly by controller 104 sending commands to sensor processing module 124 of FIG. 1B”); and output a sensing value corresponding to the sensed object (¶29); and a central controller (fig. 1A, item 104); wherein the ultrasonic sensor controller comprises: a selector configured to sequentially output a scan signal to a plurality of scan lines (¶28, “The sensor processing module 124 may be configured to perform one or more of the following functions, including but not limited to: input sensor selection”); a pixel reader (fig. 9A, item 39; ¶83) configured to: determine an output of a plurality of pixel sensing lines (¶83, “the readout transistor 33J for each column may be triggered to allow the magnitude of the peak charge for each pixel circuit 31J to be read by pixel readout circuitry 39 which may include, e.g., a multiplexer and an A/D converter”); and output a pixel signal (¶83, “the readout transistor 33J for each column may be triggered to allow the magnitude of the peak charge for each pixel circuit 31J to be read by pixel readout circuitry 39 which may include, e.g., a multiplexer and an A/D converter”); and a sensing controller (fig. 1B, item 124) configured to: control an operation timing of the selector based on the instruction signal (¶28, “The sensor processing module 124 may be configured to perform one or more of the following functions, including but not limited to: input sensor selection and control, synchronization and timing control, signal processing, sensor platform performance estimation, sensor optimization, sensor fusion, and output sensor/device selection and control”); and output the sensing value based on the pixel signal (¶29, “The sensor processing module 124 may be configured to process sensor input data from the one or more sensor input devices 122, and produce output commands or signals to the one or more sensor output devices 126”); and each of the plurality of pixel sensors (fig. 9A, item 31A; ¶83) is connected to at least one of the plurality of scan lines (fig. 9A, rom item 38; ¶83) and at least one of the pixel current sensing lines (fig. 9A, from item 39; ¶83). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display device of Lu and Sandhan, wherein: the ultrasonic sensor controller comprises: a selector configured to sequentially output a scan signal to a plurality of scan lines; a pixel reader configured to: determine an output of a plurality of pixel sensing lines; and output a pixel signal; and a sensing controller configured to: control an operation timing of the selector based on the instruction signal; and output the sensing value based on the pixel signal; and each of the plurality of pixel sensors is connected to at least one of the plurality of scan lines and at least one of the pixel current sensing lines, as taught by Maor so as to provide additional functionality such as enabling functionality that is currently disabled in the device (¶3-4).
Although Maor does not teach the determined output as current of a plurality of pixel sensing circuits, which correspond to a plurality of current pixel sensing circuits, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display device of Lu, Sandhan, and Maor, such that the determined output is current resulting in determine a current of a plurality of pixel current sensing lines since there are a finite number of outputs such as voltage or current as a matter of design choice or alternative.
With respect to Claim 7, claim 6 is incorporated, Lu and Sandhan combined do not mention wherein: in response to reception of a scan signal by one of the plurality of scan lines, the pixel reader is configured to output a pixel signal for a pixel sensor among the plurality of pixel sensors, the pixel sensor being connected to the one of the plurality of scan lines; and the sensing controller is configured to convert the pixel signal corresponding to the pixel sensor into a digital value to output the sensing value.
Maor teaches a display device (fig. 1A: mobile device; ¶21) comprising: a display panel (fig. 1A, item 116) configured to display an image (¶26); an ultrasonic sensor (fig. 1A, item 106; fig. 1B, item 122: ultrasonic fingerprint sensor) configured to sense an object interacting with the display panel using an ultrasonic signal (¶28-29); an ultrasonic sensor controller (fig. 1B, item 124) configured to: receive an instruction signal to control an operation of the ultrasonic sensor (¶34, “the ultrasonic fingerprint sensor may be operated indirectly by controller 104 sending commands to sensor processing module 124 of FIG. 1B”); and output a sensing value corresponding to the sensed object (¶29); and a central controller (fig. 1A, item 104); wherein the ultrasonic sensor controller comprises: a selector configured to sequentially output a scan signal to a plurality of scan lines (¶28, “The sensor processing module 124 may be configured to perform one or more of the following functions, including but not limited to: input sensor selection”); a pixel reader (fig. 9A, item 39; ¶83) configured to: determine an output of a plurality of pixel sensing lines (¶83, “the readout transistor 33J for each column may be triggered to allow the magnitude of the peak charge for each pixel circuit 31J to be read by pixel readout circuitry 39 which may include, e.g., a multiplexer and an A/D converter”); and output a pixel signal (¶83, “the readout transistor 33J for each column may be triggered to allow the magnitude of the peak charge for each pixel circuit 31J to be read by pixel readout circuitry 39 which may include, e.g., a multiplexer and an A/D converter”); and a sensing controller (fig. 1B, item 124) configured to: control an operation timing of the selector based on the instruction signal (¶28, “The sensor processing module 124 may be configured to perform one or more of the following functions, including but not limited to: input sensor selection and control, synchronization and timing control, signal processing, sensor platform performance estimation, sensor optimization, sensor fusion, and output sensor/device selection and control”); and output the sensing value based on the pixel signal (¶29, “The sensor processing module 124 may be configured to process sensor input data from the one or more sensor input devices 122, and produce output commands or signals to the one or more sensor output devices 126”); and each of the plurality of pixel sensors (fig. 9A, item 31A; ¶83) is connected to at least one of the plurality of scan lines (fig. 9A, rom item 38; ¶83) and at least one of the pixel current sensing lines (fig. 9A, from item 39; ¶83); wherein: in response to reception of a scan signal by one of the plurality of scan lines (fig. 9A; ¶83), the pixel reader is configured to output a pixel signal for a pixel sensor among the plurality of pixel sensors (fig. 9A; ¶83), the pixel sensor being connected to the one of the plurality of scan lines (fig. 9A); and the sensing controller (fig. 1B, item 124) is configured to convert the pixel signal corresponding to the pixel sensor into a digital value to output the sensing value (¶27; ¶30, “the sensor processing module 124 may include … circuitry for analog signal conditioning, analog-to-digital conversion and digital processing of the received pixel output signals from the ultrasonic receiver”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined display device of Lu and Sandhan, wherein: in response to reception of a scan signal by one of the plurality of scan lines, the pixel reader is configured to output a pixel signal for a pixel sensor among the plurality of pixel sensors, the pixel sensor being connected to the one of the plurality of scan lines; and the sensing controller is configured to convert the pixel signal corresponding to the pixel sensor into a digital value to output the sensing value, as taught by Maor so as to provide additional functionality such as enabling functionality that is currently disabled in the device (¶3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621